                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF GEORGIA
                      SAVANNAH DIVISION

    LAURA LEE TABAKIAN,                 )
                                        )
                  Plaintiff,            )
                                        )
    v.                                  )               CV419-073
                                        )
    THE LINCOLN NATIONAL                )
    LIFE INSURANCE COMPANY,             )
                                        )
                  Defendants.           )

                                    ORDER

         Pursuant to Federal Rule of Civil Procedure 26(f), the parties

conducted a scheduling conference on August 27, 2019, and subsequently

filed a report with the Court. Doc. 9. In doing so, the parties requested

that the Court delay imposing deadlines for a period of four months while

they attempted informal negotiations toward settlement. Doc. 9 at 4.

However, no formal proposal for mediation or other alternative dispute

resolution procedure was provided.           Moreover, it also appears that

plaintiff and defendant currently disagree as to the extent of the

discovery applicable in this case.1 In fact, the parties already believe that


1As ERISA encourages an efficient and inexpensive process, discovery is generally
disfavored. See Zorn v. Principal Life Ins., Co., 2010 WL 3282982 *2 (S.D. Ga. Aug.
18, 2010). In reviewing a denial of ERISA benefits, the Court will usually limit
plaintiff will need to brief the Court as to the extent of discovery that is

appropriate. Doc. 9 at 6.

      Considering the assertions of the parties, the Court determines that

an extended four-month stay of this case is unwarranted.                     As there

appears to be a pre-existing dispute regarding the extent and

appropriateness of discovery, however, the Court will impose the

following deadlines.

   1. Plaintiff shall have thirty days from the date of this order to submit

      any motion requesting discovery in this case.

   2. Defendant shall have fourteen days from the date plaintiff files her

      motion to respond.


discovery to only what was before the administrator at the time of its decision. Blake
v. Union Camp Int’l Paper, 622 Fed. App’x. 853, 856 (11th Cir. 2015). Where
appropriate, the Court can permit broader discovery. See, e.g., Harvey v. Standard
Ins. Co., 787 F.Supp.2d 1287, 1293 (N.D. Ala. 2011) (“[R]esolution of the conflict of
interest issue post-[Metropolitan Life Ins. Co. v. Glenn, 128 U.S. 105 (2008)] would of
necessity have to involve more than the facts as known to the administrator at the
time the decision was made. (internal quotations omitted)); Ricard v. Int’l Bus. Mach.
Corp., 2012 WL 1121996 *1–2 (M.D. Fla. April 4, 2012) (recognizing that “limited
discovery was appropriate in ERISA to permit the Court to evaluate: (1) the exact
nature of the information considered by the fiduciary making the decision; (2)
whether the fiduciary was competent to evaluate the information in the
administrative record; (3) how the fiduciary reached its decision; (4) Whether given
the nature of the information in the record it was incumbent upon the fiduciary to
seek outside technical assistance in reaching a ‘full and fair review’ of the claim; and
(5) whether a conflict of interest exists.”).
3. The parties shall have fourteen days from the date the Court rules

  on plaintiff’s discovery motion to confer and file an amended 26(f)

  Report.

  SO ORDERED, this 13th day of September, 2019.



                                 ________
                                        __________________
                                 _______________________________
                                 CHRIS    P ER L. RAY
                                  HRISTOPHER
                                     I TO
                                        OPH
                                 UNITED STATES MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
